           Case 4:20-cr-00004-BMM Document 36 Filed 06/22/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                     CR 20-04-GF-BMM

              Plaintiff,

     vs.                                      PRELIMINARY ORDER OF
                                              FORFEITURE
CLAYTON GARY BAILEY, and
BRIGITTE ANN BAILEY,

              Defendants.


      THIS MATTER comes before the Court on the United States’ Motion for

Preliminary Order of Forfeiture. Clayton Gary Bailey and Brigitte Ann Bailey

appeared before the Court on June 9, 2020, and entered a plea of guilty to count II

contained in the Indictment. They also admitted the forfeiture allegation at their

change of plea proceeding. That admission provides a factual basis and cause to

issue an Order of Forfeiture, pursuant to 21 U.S.C. §§ 853(a)(1) and 881(a)(11).

      IT IS ORDERED:

      THAT Clayton Gary Bailey’s and Brigitte Ann Bailey’s interest in the

following property is forfeited to the United States in accordance with 21 U.S.C.

§§ 853(a)(1) and 881(a)(11).

      • $223.00 in United States currency.



                                          1
        Case 4:20-cr-00004-BMM Document 36 Filed 06/22/20 Page 2 of 2
      THAT the United States Marshals Service and the Federal Bureau of

Investigation are directed to seize the property subject to forfeiture and further to

make a return as provided by law;

      THAT the United States will provide written notice to all third parties

asserting a legal interest in any of the above-described property and will post on

an official government internet site (www.forfeiture.gov) for at least 30

consecutive days as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules

for Admiralty or Maritime Claims and Asset Forfeiture Actions of the Court’s

Preliminary Order and the United States’ intent to dispose of the property in such

manner as the Attorney General may direct, pursuant to 21 U.S.C. §§ 853(a)(1),

853(n)(1), and 881(a)(11) and to make its return to this Court that such action has

been completed; and

      THAT upon adjudication of all third-party interests, if any, the Court will

enter a Final Order of Forfeiture.



      DATED this 22nd day of June 2020.




                                           2
